           Case 2:20-cr-00278-RBS Document 1 Filed 08/27/20 Page 1 of 6
                                                                                                  ..
                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAL NO.        ------
                v.                                    DATE FILED: ______

LARRY JEROME WEEMS                                    VIOLATIONS:
                                                      21 U.S.C. § 84l(a)(l), (b)(l)(C)
                                                      (distribution of cocaine base ("crack") -
                                                      1 count)
                                                      21 U.S.C. § 84l(a)(l), (b)(l)(B)
                                                      (distribution of 28 grams or more of
                                                      cocaine base ("crack") - 2 counts)
                                                      Notice of forfeiture

                                         INDICTMENT

                                          COUNT ONE

THE GRAND JURY CHARGES THAT:

               On or about June 12, 2019, in Philadelphia, in the Eastern District of

Pennsylvania, defendant

                                  LARRY JEROME WEEMS

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine base ("crack"), a Schedule II controlled substance.

               In violation of Title 21, United States Code, Section 841(a)(l), (b)( l)(C).
           Case 2:20-cr-00278-RBS Document 1 Filed 08/27/20 Page 2 of 6



                                        COUNTTWO

THE GRAND JURY FURTHER CHARGES THAT:

               On or about June 19,2019, in Philadelphia, in the Eastern District   of

Pennsylvani4 defendant

                                 LARRY JEROME WEEMS

knowingly and intentionally distributed 28 grams or more, that is, approxim ately 56.2 grams of a

mixture and substance containing a detectable amount ofcocaine base ("crack"), a Schedule II

controlled substance.

               In violation of Title 21, United States Code, Section 841(aX1), (bX1XB).




                                                2
           Case 2:20-cr-00278-RBS Document 1 Filed 08/27/20 Page 3 of 6



                                         COUNT THREE

THE GRAND JURY FURTHER CHARGES THAT:

               On or about July 19,2019, in Philadelphia, in the Eastem District     of

Pennsylvania, defendant

                                  LARRY JEROME WEEMS

knowingly and intentionally distributed 28 grams or more, that is, approximalely 76.6 grams of a

mixture and substance containing a detectable amount ofcocaine base ("crack"), a Schedule II

controlled substance.

               In violation of Title 21, United States Code, Section 8a I (a)(l ), (b)(lXB).




                                                  J
              Case 2:20-cr-00278-RBS Document 1 Filed 08/27/20 Page 4 of 6



                                     NOTICE OF FORFEITURE

THE GRANS JURY FURTHER CHARGES THAT:

                  As a result ofthe violations of Title 21, United States Code, Sections

8a1(a)(1),(b)(1)(B) and 841(a)(l), (bX1XC), set forth in this indictment, defendant

                                     LARRY JEROME WEEMS,

shall forfeit to the United States of America:

                         (a)     any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such offense; and

                         (b)     any property constituting, or derived from, proceeds obtained

directly or indirectly from the commission of such offense.

                         (c)     Ifany ofthe property subject to forfeiture,       as a result   ofany act or

omission of the defendant:

                  (l)    cannot be located upon the exercise ofdue diligence;

                  (2)    has been transferred or sold to, or deposited     with,   a   third party;

                  (3)    has been placed beyond the        jurisdiction ofthe Court;

                  (4)    has been substantially diminished in value; or

                  (5)    has been commingled     with other property which cannot be divided

                         without diffrculty;

it is the intent ofthe United   States, pursuant to   Title 21, United States Code, Section 853(p), to

seek forfeiture   ofany other property ofthe defendant up to the value ofthe property subject to

forfeiture.




                                                       4
       Case 2:20-cr-00278-RBS Document 1 Filed 08/27/20 Page 5 of 6




     All pursuant to Title 21. United   States Code, Section 853.




                                             A TRUE BILL:




                                             GRA.ND                 \




           M. McSWAIN
UNI'I'f,D STATES ATTO




                                                5
Nr-t


UNITIID STATES DISTRIC'T COI.]ItT

                        Eastem District of Pennsylvania


                                  Criminal Division


              THE UNITED STATES OF AMERICA



                          LARRY.IEROME WEEMS


                                      INI)IC'IMI]NT

21 U.S.C. $ 841(a)(l), (b)(1)(C)distribution ofcocaine base ("crack")-l  count)
21 U.S.C. $ 8al(a)(1), (b)(1)(B)(distribution of 28 grams or more of cocaine base
("crack") - 2 counts)
Notice of forf'eiture

                                          A truc bill




           Iiled in open court this                          day
                 of                                 A-D,20
                                                                                    Case 2:20-cr-00278-RBS Document 1 Filed 08/27/20 Page 6 of 6




                                           Cle rk


                                Bail. $
